﻿At
the outset, I wish to congratulate Mr. Han Seung-soo,
on behalf of the Kingdom of Morocco, on his election
to preside over the General Assembly at its fifty-sixth
session and to offer him our full support as he carries
out his important task. I also take this opportunity to
thank and congratulate his predecessor, Mr. Harri
Holkeri, on the effective and decisive manner in which
he conducted the work of the General Assembly at its
fifty-fifth session.
I also pay tribute to our Secretary-General,
Mr. Kofi Annan, for all his efforts in serving the
Organization and the international community as a
whole and I congratulate him sincerely on his re-
election to his post and on receiving the Nobel Peace
Prize for 2001.
We have all been struck and shaken by the
heinous terrorist acts that took place on 11 September
in the United States. They were an attack upon
thousands of innocent lives and a clear violation of all
the religious, humanitarian and cultural values that we
hold dear. Whatever our attitude towards and
evaluation of those events may be, international
relations have taken a different turn and a fateful
outlook since that day. Those events were epic in their
resonance and the extent of their repercussions is not
yet clear. One thing is clear, however: we will have to
face new challenges and new constraints. Morocco
reaffirms its full condemnation of these actions and
calls on all countries to mobilize their efforts to
eradicate terrorism at its very roots. Terrorism
represents a threat not merely to international peace
and security, but to the human race as a whole.
We believe that the United Nations is the most
appropriate institution for investigating the deepest
causes of terrorism, not least because of the resolutions
of the Security Council and the General Assembly
establishing a unified and comprehensive set of
guidelines on this wide-ranging subject. That is why
we call on all competent bodies to do everything
possible to fulfil their responsibilities for combating or
preventing terrorism. Morocco is a multi-ethnic State
founded on tolerance, equality and respect for
international law. It will contribute fully to the fight
against the scourge of terrorism and its dangers.
It is absolutely clear that the question of the
Middle East is one of the most serious regional
conflicts that the world has experienced in the past 50
years. Recently, we have seen a dangerous escalation in
the conflict that has taken hundreds of lives, including
those of many women and children, and undermined
the infrastructure and services of the occupied
territories of Palestine. Morocco has therefore
condemned the attacks and called for a lifting of the
siege of Palestinian towns and villages, where homes,
schools and fields have been bulldozed. The forced
colonization of Palestinian areas occupied since 1967
must come to an end. We must break the vicious cycle
of violence and reprisals, and return to the negotiating
table on the basis of the conclusions of the Mitchell
report and signed agreements between Israel and the
Palestinians.
Morocco feels that peace between the Arabs and
Israelis will have to entail an Israeli withdrawal from
all the land occupied since 1967 in Palestine and the
Syrian Golan Heights and that part of the territory of
Lebanon that remains under Israeli occupation. This
must take place on the basis of full compliance with
international law, in particular Security Council
resolutions 242 (1967) and 338 (1973) and the
decisions of the Madrid Conference, which called for
an exchange of land for peace. In this context, we
heard with satisfaction the statement made by President
Bush concerning the establishment of a Palestinian
State and the expression of the will of the United States
Administration to resume its active role in reviving the
peace process in order to achieve a just, lasting,
20

comprehensive and genuine peace for all the peoples
and States of the region.
Morocco takes this opportunity to reiterate its
concern over the suffering of the brotherly people of
Iraq and the deterioration of the humanitarian situation
in that country. These are direct results of the economic
sanctions that have been imposed on that nation for the
past 10 years and more. Morocco hopes that the talks
under way between the United Nations and the
Government of Iraq will help towards the lifting of the
sanctions and put an end to the despair, pain and
suffering of the Iraqi people.
Morocco welcomes all the efforts to be made by
the United Nations and the Iraqi Government in the
dialogue, which will be held in confidence and
frankness, to find a just solution to the problem of
detainees and people missing since the Gulf War.
Morocco supports both the independence and
sovereignty of Kuwait and the sovereignty and
territorial integrity of Iraq itself.
The settlement of armed conflicts is also of
crucial importance to Africa, which, unfortunately, is
still being plagued by bloody but entirely contrived
confrontations. What is happening in Africa requires
our Organization to adopt a new and pragmatic
approach enabling us to maintain and strengthen peace
in Africa on the basis of respect for ceasefires and the
encouragement of dialogue between the parties, and
confidence-building. We need to provide for preventive
action, as stated by the Secretary-General at the
opening of this session of the General Assembly. We
need early warning mechanisms for areas of tension. If
we have such mechanisms, then we will be able to deal
with the deep causes of conflict, like injustice, poverty,
epidemics and refugees.
Morocco, which is eager to support peace and
security in Africa, welcomes all efforts undertaken in
this area by the United Nations and international and
regional organizations. Morocco, as always, has
responded this year to the United Nations request for
troops from the Moroccan Royal Armed Forces to
participate in the international peacekeeping operations
in the Democratic Republic of the Congo.
The Kingdom of Morocco is determined to
expedite the process of constructing the Arab Mahgreb
Union as a strong and balanced regional organization
that will lead to permanent stability in the region and
strengthen economic, social and cultural institutions. It
would also enter into fruitful partnership with other
regional organizations, including the European Union.
Morocco remains convinced that such a Union is
inevitable and most useful.
The efforts to establish a Mahgreb organization,
however, depend upon finding an enduring, just and
final solution to the problem of the Sahara. The conflict
there is a stumbling block preventing the fulfilment of
the hopes of the peoples of the Mahgreb for good
relations, complementarity, stability, prosperity and
peace. It is these hopes that have guided us since
independence, especially since the historic conference
in Tangiers in 1958. Although some claim otherwise,
the settlement plan did not come to a halt because of
the huge number of challenges following the
identification process, but because of the huge
difficulties mentioned by the Secretary-General himself
in his last three reports to the Security Council.
Finally  and again contrary to the claims of
some  the Security Council, in resolution 1359
(2001), requested the four parties concerned in the
Sahara conflict to begin negotiations on the basis of the
framework agreement tabled by the Secretary-General
in the Security Council and known as the Baker plan.
In fact, the initiative of the Secretary-General,
enshrined in the draft framework agreement, is aimed
at a negotiated settlement of the conflict. As the
Secretary-General himself put it, this is a last chance to
reach a speedy and final settlement in the Sahara
conflict. Morocco accepted the draft framework
agreement as a basis for negotiation, and is ready to
continue cooperating with the Security Council, the
Secretary-General and his personal representative,
Mr. James Baker, in order to achieve a just, peaceful
and final settlement of the Sahara issue.
In keeping with international law and the Charter,
Morocco invites all other parties to provide the same
positive response to the appeal contained in Security
Council resolution 1359 (2001) to start negotiations in
order to achieve a political solution of this totally
contrived conflict.
The fact that Spain continues to occupy two
Moroccan cities, Ceuta and Melilla, and the islands off
the coast of Morocco that are near them, is a pure
anachronism and totally out of line with the values and
principles upheld by the international community.
Morocco, which would like to see a European-
Mediterranean community and dialogue between the
21

two shores of the Mediterranean, considers that a good
relationship based on cooperation and good
neighbourliness with Spain is one of our basic strategic
goals. However, if we are to achieve that goal, Spain
will have to show an understanding of and good faith
towards Morocco's rightful claims on Ceuta and
Melilla and the islands off the coast of Morocco, so
that Moroccan sovereignty over this territory can be
exercised, with full guarantees for the economic, social
and cultural rights of the Spanish residents of these two
cities. There have been similar precedents, in places
like Hong Kong and Macao. Thus, we can refer to such
previous settlements that will be in the interests of both
Morocco and Spain.
Changes in the world economy make it essential
for Mediterranean countries to give their economic
relationships a strong impetus based on new concepts
and approaches. That is why Morocco has tabled very
ambitious projects with some of the other countries in
the eastern and southern Mediterranean regions.
There is the initiative of His Majesty King
Mohammed VI, known as the Agadir declaration of
8 May 2001, which provides for the enlargement of the
free-trade zone that now exists on the basis of
agreements between Morocco, Egypt, Jordan and
Tunisia. The ideas for this free-trade area to be
enlarged with the involvement of other Arab
Mediterranean States form a solid basis for the States
on the south and east coasts of the Mediterranean to
integrate in a framework of partnership and
cooperation, as under the Barcelona Declaration,
involving countries on the north shore of the
Mediterranean and the European Union in general.
International peace and security do not depend
only on responses to political challenges. They also
depend on social and economic problems. We
specifically cite problems of the environment and lack
of natural resources, where there are so many
challenges facing our planet, not least of which is
access to water and drinking water at a reasonable
price. My country had the honour of contributing to
this cause at the seventh Conference of the Parties to
the Climate Change Convention, which took place in
Marrakech between 29 October and 9 November 2001.
This Conference resulted in positive steps on the way
towards an international conference on sustainable
development to be held in Johannesburg next year.
With regard to the social issues that are of
concern to international organizations, the Kingdom of
Morocco considers that the United Nations should
increase its efforts to benefit children, because they are
the future of the human race. The Kingdom of
Morocco, upon the recommendation and leadership of
its sovereign, His Majesty Mohammed VI and their
Royal Highnesses Prince Moulay Rachid and Princess
Lalla Meriem, has spared no effort at the regional and
international levels to ensure the success of the Global
Movement for Children. Morocco has in this regard
organized three important conferences on children this
year aimed at mobilizing all possible resources 
regional, Arab and African  in order to make sure
that children enjoy their rights to health, education and
justice. Based on such convictions, Morocco is
determined to effectively contribute to the success of
the special session on children to be held next year.
For the second time in 10 years, our Organization
has received the Nobel Peace Prize, which is both an
honour and a burden. An honour for its success in
preventing wars and in settling disputes peacefully; and
a burden because it leads to rethinking the role of the
Organization so it can become an effective tool in
responding to the new challenges and so it can fulfil its
goals of building a world in which peace and security
prevail and in which all peoples of the world can
harvest the fruits of technological and scientific
advances. Let us therefore rise to the level of such
challenges and engage in a true partnership and solid
visionary outlook so we can achieve these noble
objectives.







